People v Kulczyk (2019 NY Slip Op 03215)





People v Kulczyk


2019 NY Slip Op 03215


Decided on April 26, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


499 KA 17-00932

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vMARK KULCZYK, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (KRISTIN M. PREVE OF COUNSEL), FOR DEFENDANT-APPELLANT. 
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (ASHLEY R. LOWRY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Erie County Court (Michael F. Pietruszka, J.), rendered April 20, 2017. The judgment convicted defendant, upon his plea of guilty, of burglary in the third degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of burglary in the third degree (Penal Law
§ 140.20). Contrary to defendant's contention, the record establishes that he knowingly, voluntarily and intelligently waived the right to appeal with respect to all aspects of his case, including his sentence, and that he was informed of the maximum sentence that County Court could impose (see People v Lococo, 92 NY2d 825, 827 [1998]; cf. People v Maracle, 19 NY3d 925, 928 [2012]). Consequently, that valid waiver forecloses any challenge by defendant to the severity of the sentence (see generally Lococo, 92 NY2d at 827; People v Hidalgo, 91 NY2d 733, 737 [1998]).
Entered: April 26, 2019
Mark W. Bennett
Clerk of the Court